DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 35 is  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. 
Claim 35 describes a computer program per se. Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4,6-8,13,16,19,27,35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willebrand et al.(US 6,763,195).
Considering Claim 1 Willebrand discloses a data transceiving electronic device(See Col. 8 lines 32-39, fig. 3 i.e. a data transceiving electronic device which is master station(22)), comprising: a radio frequency module configured to receive and transmit electronic data on a wireless channel according to at least a predefined first wireless communication standard(See Col. 10 lines 5-11, fig. 3 i.e. a radio frequency module which is a master RF transceiver(58) configured to receive and transmit electronic data on a wireless channel(28) according to at least a predefined first wireless communication standard); and an optical transceiver module comprising at least an optical transmitter and an optical receiver(See Col. 10 lines 37-53, fig. 3,4 i.e. an optical transceiver module which is a master optical transceiver(56) comprising at least an optical transmitter(108 of fig. 4) and an optical receiver(88 of fig. 4)); wherein said data transceiving electronic device is configured to select said optical transceiver module as the preferential priority module for the establishment of said communication with said at least an electronic device(See abstract, Col. 5 line 60-Col. 6 line 27, fig. 3 i.e. the data transceiving electronic device(22) is configured to select said optical transceiver module as the preferential priority module(a primary path) for the establishment of said communication with said at least an electronic device(backup path)); and wherein said data transceiving electronic device is configured to allow the establishment of at least a communication with at least an electronic device remotely positioned with respect to said data transceiving device(See Col. 54 lines 58-67, fig. 3 i.e. wherein said data transceiving electronic device(22) is configured to allow the establishment of at least a communication with at least an electronic device which is a slave station(24) remotely positioned with respect to said data transceiving device(22)).
Considering Claim 2 Willebrand discloses the data transceiving electronic device according to claim 1, configured to select said radio-frequency module as secondary module for the establishment of said communication with at least an electronic device and for the establishment of said communication on a radio-frequency channel when the establishment of said communication on an optical channel with said electronic device is not possible and/or when the power of an optical signal received on said communication on the optical channel falls below a predefined threshold value(See abstract, Col. 5 line 60-Col. 6 line 27, Col. 11 lines 63-Col. 12 line 13, fig. 3 i.e. data transceiving electronic device(22) configured to select said radio-frequency module(58) as secondary module(backup) for the establishment of said communication with at least an electronic device(24) and for the establishment of said communication on a radio-frequency channel(28) when the establishment of said communication on an optical channel(26) with said electronic device is not possible(optical failure) and/or when the power of an optical signal received on said communication on the optical channel falls below a predefined threshold value).
Considering Claim 3 Willebrand discloses the data transceiving electronic device according to claim 1, wherein said optical transceiver module comprises at least an optical power comparator configured to compare the power of an optical signal used for said communication on the optical channel with a predefined threshold value(See Col. 5 line 61-Col. 6 line 7, Col. 11 lines 1-10, fig. 3 i.e. optical transceiver module(22) comprises at least an optical power comparator which is a channel assessment unit(96 of fig. 4) and master interface control unit(62 of fig. 3) configured to detect and  compare the power of an optical signal used for said communication on the optical channel(26) with a predefined threshold value); said optical power comparator being configured to cause a switching of said communication from said optical channel to said radio-frequency channel when the power of said optical signal remains below said predefined threshold value(See Col. 5 line 61-Col. 6 line 11, fig. 3,4 i.e. said optical power comparator (62)being configured to cause a switching of said communication from said optical channel to said radio-frequency channel when the power of said optical signal remains below said predefined threshold value); and wherein said optical power comparator is configured to keep said communication on said radio-frequency channel as long as the optical signal power remains below said predefined threshold value(See Col. 11 line 63-Col. 12 line 13, Col. 14 lines 1-5, fig. 3,4 i.e. said optical power comparator(62) is configured to keep said communication on said radio-frequency channel(28) as long as the optical signal power remains below said predefined threshold value). 
Considering Claim 4 Willebrand discloses the data transceiving electronic device according to claim 3, configured to iteratively attempt the establishment of the communication on the optical channel and/or the re-establishment of the communication on the optical channel at predefined time intervals and/or when the optical signal power is greater than said predefined threshold value, and/or configured to cause the sending of a search optical signal for electronic devices by means of said optical transceiver module(See Col. 3 lines 10-17, Col. 12 lines 26-37, fig. 3 i.e. configured to iteratively attempt the establishment of the communication on the optical channel(26) and/or the re-establishment of the communication on the optical channel(26) at predefined time intervals and/or when the optical signal power is greater than said predefined threshold value, and/or configured to cause the sending of a search optical signal for electronic devices(24) by means of said optical transceiver module(56)).
Considering Claim 6 Willebrand discloses the data transceiving electronic device according to claim 1, comprising a data-processing unit electrically connected to said radio-frequency module and to said optical transceiver module(See Col. 13 lines 55-65, fig. 3 i.e. a data-processing unit which is master control interface unit(62) electrically connected to said radio-frequency module(58) and to said optical transceiver module(56) ), wherein said radio frequency module is configured to transmit data signals according to, and/or in accordance with a plurality of pre-defined data transmission protocols and wherein said data processing unit is configured to select and/or activate said optical transceiver module as priority module with respect to said radio frequency module(See Col. 13 lines 50-67, Col. 6 lines 28-45,fig. 2,3 i.e. wherein said radio frequency module(58) is configured to transmit data signals according to, and/or in accordance with a plurality of pre-defined data transmission protocols(see fig. 2) and wherein said data processing unit(62) is configured to select and/or activate said optical transceiver module(56) as priority module with respect to said radio frequency module(58)).
Considering Claim 7 Willebrand discloses the data transceiving electronic device according to claim 5, wherein said data-processing unit is configured to control the optical transceiver module in said operative configuration of searching for remote electronic devices when a radio-frequency and/or optical communication is already established on said radio-frequency and/or optical channel respectively(See Col. 14 lines 16-28,Col. 21 lines 12-23, fig. 3 i.e. data-processing unit(62) is configured to control the optical transceiver module(56) in said operative configuration of searching for remote electronic devices of the slave station(24) when a radio-frequency and/or optical communication is already established on said radio-frequency and/or optical channel(26,28) respectively).
Considering Claim 8 Willebrand discloses the data transceiving electronic device according to claim 1, the data transceiving electronic device being a multi-communicator device, configured to establish and/or keep simultaneous communications on a plurality of channels, said channels being optical and/or radio frequency channels, and/or wherein said optical transceiver module is configured to manage a plurality of simultaneous optical communications on a plurality of optical channels(See Col. 8 lines 40-55, fig. 3 i.e. the data transceiving electronic device(22) being a multi-communicator device(having optical and RF communication via optical and RF paths(26,28)), configured to establish and/or keep simultaneous communications on a plurality of channels(26,28), said channels being optical(26) and/or radio frequency channels(28), and/or wherein said optical transceiver module(56) is configured to manage a plurality of simultaneous optical communications on a plurality of optical channels).
Considering Claim 13 Willebrand discloses the data transceiving electronic device according to claim 1, wherein said optical transceiver module comprises: an input electrically connected to the radio frequency module(See Col. 9 lines  13-27, fig. 3 i.e. wherein said optical transceiver module(56) comprises: an input(76,72) electrically connected to the radio frequency module(58) via master transceiver interface(60)); and at least an operating configuration in which the optical transmitter transmits an optical signal modulated by means of said radio frequency signal(See Col. 11 lines 15-25, fig. 4 i.e. at least an operating configuration in which the optical transmitter(108) transmits an optical signal modulated by means of said radio frequency signal(120)).
Considering Claim 16 Willebrand discloses the data transceiving electronic device according to claim 1, further comprising a network interface operationally and preferably electrically connected to said radio frequency module and to said optical transceiver module, said network interface having an input/output port through which, in use, said data transceiving electronic device is configured to transmit electronic data on a communication network(See Col. 5 lines 1-20, Col. 14 lines 46-55, fig. 3,5 i.e. a network interface(60) operationally and preferably electrically connected to said radio frequency module(58) and to said optical transceiver module(56), said network interface(60) having an input/output port(32) through which, in use, said data transceiving electronic device(22) is configured to transmit electronic data on a communication network).
Considering Claim 19 Willebrand discloses a method of data transceiving, comprising: a step of establishment of a data communication between a data transceiving electronic device (See Col. 4 lines 44-54, fig. 3 i.e. a step of establishment of a data communication between a data transceiving electronic device which is a communication between a master station(22) and a slave station(24) via optical path(26) and RF path(28)), configured to handle wireless communications on a radio frequency channel and/or on an optical channel(See Col. 4 lines 58-67, fig. 3 i.e. configured to handle wireless communications(30) on a radio frequency channel(28) and/or on an optical channel(26)), and at least an electronic device remotely positioned with respect to said data transceiving electronic device(See Col. 4 lines 58-67, fig. 3 i.e. at least an electronic device(24) remotely positioned with respect to said data transceiving electronic device(22)), wherein said data communication is an at least partially wireless communication(See Col. 4 lines 58-67, fig. 3 i.e. wherein said data communication(30) via optical and RF paths(26,28) is an at least partially wireless communication), a subsequent step of transmission of at least part of a data signal through said data communication previously established(See Col. 5 lines 21-32, fig. 3 i.e. a subsequent step of transmission of at least part of a data signal through said data communication which is optical communication path(26) previously established); wherein the step of establishment of the data communication comprises the prioritary establishment of an optical communication by means of a decision step for the establishment of a preferential communication channel(See Col. 4 lines 58-67, Col. 5 lines 21-35, fig. 3 i.e. wherein the step of establishment of the data communication comprises the prioritary establishment of an optical communication(26) by means of a decision(control) step for the establishment of a preferential communication channel(26) while the RF channel(28) is a backup channel), wherein said optical channel is electronically established between said data transceiving electronic device and said at least an electronic device with an alternative selection preferential with respect to the establishment of the communication on said radio-frequency channel between said data transceiving electronic device and said at least an electronic device(See Col. 4 lines 58-67, Col. 5 lines 21-35,  fig. 3 i.e. wherein said optical channel(26) is electronically established between said data transceiving electronic device(22) and said at least an electronic device(24) with an alternative selection(back-up) preferential with respect to the establishment of the communication on said radio-frequency channel(28) between said data transceiving electronic device(22) and said at least an electronic device(24)).
Considering Claim 27 Willebrand discloses the method according to claim 19, further comprising a step of establishment of at least a first and a second simultaneous communication, each of which is established between the transceiver and, respectively, a first electronic device and a second electronic device, said first and said second communication being both on optical channel(See Col. 8 lines 40-55, fig. 3 i.e. a step of establishment of at least a first and a second simultaneous communication(26,28), each of which is established between the transceiver(56,64) and, respectively, a first electronic device() and a second electronic device, said first and said second communication being both on optical channel).
Considering Claim 35 Willebrand discloses a computer program tangibly embodied on an information carrier, and executable on a data processing unit of a first electronic device(See Col. 8 lines 32-39, fig. 3 i.e. a first electronic device which is master station(22)); comprising: a radio frequency module, configured to allow the establishment of a data transceiving on a radio frequency channel with an additional electronic device remotely positioned(See Col. 10 lines 5-11, fig. 3 i.e. a radio frequency module which is a master RF transceiver(58) configured to allow the establishment of a data transceiving on a radio frequency channel(28) with an additional electronic device which is a slave station(24) remotely positioned); and an optical transceiver module, configured to permit the establishment of a data transceiving on an optical channel with an additional electronic device remotely positioned with respect to the first electronic device (See Col. 10 lines 37-53, fig. 3,4 i.e. an optical transceiver module which is a master optical transceiver(56), configured to permit the establishment of a data transceiving on an optical channel(26) with an additional electronic device(64) remotely positioned with respect to the first electronic device(22)); wherein the computer program comprises portions of software which, when executed by said data-processing unit, cause a prioritary activation and/or selection of the optical transceiver module for the establishment of said data transceiving on said optical channel with said additional electronic device(See abstract, Col. 5 line 60-Col. 6 line 27, fig. 3 i.e. cause a prioritary activation and/or selection of the optical transceiver module(56) for the establishment of said data transceiving on said optical channel(26) with said additional electronic device(64)), wherein the data transceiving on said optical channel is kept prioritary with respect to the data transceiving on said radio frequency channel(See Abstract, Col. 5 line 60-Col. 6 line 27, fig. 3  i.e. wherein the data transceiving on said optical channel(26) is kept prioritary with respect to the data transceiving on said radio frequency channel(28)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Willebrand et al.(US 6,763,195) in view of Miniscalco(US 2014/0376914).
Considering Claim 10 Willebrand does not explicitly disclose the data transceiving electronic device according to claim 1, wherein said optical channels comprise logic channels divided by time division or time division multiplexing and/or wherein said optical channels comprise logic channels subdivided with orthogonal frequency multiplexing technology.
Miniscalco teaches the data transceiving electronic device according to claim 1, wherein said optical channels comprise logic channels divided by time division or time division multiplexing and/or wherein said optical channels comprise logic channels subdivided with orthogonal frequency multiplexing technology(See Paragraph 49, fig. 2 i.e. optical channels(218,228) comprise logic channels divided by time division or time division multiplexing and/or wherein said optical channels comprise logic channels subdivided with orthogonal frequency multiplexing technology).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Willebrand, and have said optical channels to comprise logic channels divided by time division or time division multiplexing and/or wherein said optical channels comprise logic channels subdivided with orthogonal frequency multiplexing technology, as taught by Miniscalco, thus providing an efficient transmission system by minimizing traffic congestion by transmitting signals using space time division multiplexing, as discussed by Miniscalco (Abstract).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Willebrand et al.(US 6,763,195) in view of In view of SON et al.(US 2013/0279917).
Considering Claim 5 Willebrand does not explicitly disclose the data transceiving electronic device according to claim 1, wherein said optical transceiver module has at least an operative configuration for searching for remote electronic devices in which it cyclically transmits, by means of the optical transmitter, an optical signal for searching for electronic devices and wherein the optical transceiver module is configured to establish said communication on the optical channel, when an optical response signal from at least one of said remote electronic devices has been received.
Son teaches the data transceiving electronic device according to claim 1, wherein said optical transceiver module has at least an operative configuration for searching for remote electronic devices in which it cyclically transmits, by means of the optical transmitter, an optical signal for searching for electronic devices and wherein the optical transceiver module is configured to establish said communication on the optical channel, when an optical response signal from at least one of said remote electronic devices has been received(See Paragraph 39-43, fig. 2-4 i.e. said optical transceiver module(220 of fig. 2) has at least an operative configuration for searching(discover) for remote electronic devices(230 of fig. 2) in which it cyclically transmits(step 305 of fig. 3), by means of the optical transmitter(LEDs of fig. 4), an optical signal(visible light) for searching for electronic devices(mobile device(230 of fig. 2) and wherein the optical transceiver module(220 of fig. 2) is configured to establish said communication on the optical channel(315,320 of fig. 3), when an optical response signal from at least one of said remote electronic devices(230 of fig. 2) has been received(305,310 of fig. 3)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Willebrand, and have said optical transceiver module to have at least an operative configuration for searching for remote electronic devices in which it cyclically transmits, by means of the optical transmitter, an optical signal for searching for electronic devices and wherein the optical transceiver module to be configured to establish said communication on the optical channel, when an optical response signal from at least one of said remote electronic devices has been received, as taught by Son, thus providing an efficient transmission system by reducing  power consumption by activating only necessary light sources , as discussed by Son (Abstract).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Willebrand et al.(US 6,763,195) in view of Ahmadvand et al.(US 2004/0032887).
Considering Claim 11 Willebrand discloses the data transceiving electronic device according to claim 1, wherein said optical transmitter comprises a photo-emitter capable of being tuned(See Col. 11 lines 14-42,fig. 4 i.e. the optical transmitter tuned or adjusted a photo-emitter(laser) capable of being tuned or adjusted).
Willebrand does not explicitly disclose the data transceiving electronic device according to claim 1, wherein said optical transmitter comprises a photo-emitter capable of being tuned to a plurality of frequencies and/or colours; or wherein said optical transmitter comprises a plurality of monochromatic photo-emitters, in particular at least a first and a second monochromatic photo-emitter, wherein the first monochromatic photo-emitter operates on a first predetermined wavelength or frequency or colour, and wherein the second monochromatic photo-emitter operates on a second predetermined wavelength or frequency or colour.
Ahmadvand teaches the data transceiving electronic device according to claim 1, wherein said optical transmitter comprises a photo-emitter capable of being tuned to a plurality of frequencies and/or colours; or wherein said optical transmitter comprises a plurality of monochromatic photo-emitters, in particular at least a first and a second monochromatic photo-emitter, wherein the first monochromatic photo-emitter operates on a first predetermined wavelength or frequency or colour, and wherein the second monochromatic photo-emitter operates on a second predetermined wavelength or frequency or colour(See Paragraph 13,60,fig. 1b i.e. optical transmitter(source) comprises a plurality of monochromatic photo-emitters(a first and second monochromatic lasers), in particular at least a first and a second monochromatic photo-emitter(lasers(16,17)), wherein the first monochromatic photo-emitter(16) operates on a first predetermined wavelength or frequency or colour, and wherein the second monochromatic photo-emitter(17) operates on a second predetermined wavelength or frequency or colour).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Willebrand, and have said optical transmitter to comprise a photo-emitter capable of being tuned to a plurality of frequencies and/or colours; or wherein said optical transmitter to comprise a plurality of monochromatic photo-emitters, in particular at least a first and a second monochromatic photo-emitter, wherein the first monochromatic photo-emitter operates on a first predetermined wavelength or frequency or colour, and wherein the second monochromatic photo-emitter to operate on a second predetermined wavelength or frequency or colour, as taught by Ahmadvand, thus providing an efficient transmission system by optimizing flexibility of the transmission system by expanding the frequency domain to covering wide wavelength range using a source with multiple monochromatic lasers, as discussed by Ahmadvand (Abstract, Paragraph 13).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Willebrand et al.(US 6,763,195) in view of Jelalian et al.(US 4,846,571)
Considering Claim 15 Willebrand does not explicitly disclose the data transceiving electronic device according to claim 1, wherein said optical signal is a signal modulated according to a hybrid AM/FM modulation scheme and/or wherein said optical transmitter is a hybrid AM/FM optical transmitter.
Jelalian teaches the data transceiving electronic device according to claim 1, wherein said optical signal is a signal modulated according to a hybrid AM/FM modulation scheme and/or wherein said optical transmitter is a hybrid AM/FM optical transmitter(See Col. 2 lines 49-59,Col. 3 lines 15-20, fig. 1 i.e. optical signal output from the optical transmitter(10) is a signal modulated according to a hybrid AM/FM modulation scheme and/or wherein said optical transmitter is a hybrid AM/FM optical transmitter ).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Willebrand, and have said optical signal to be a signal modulated according to a hybrid AM/FM modulation scheme and/or wherein said optical transmitter is a hybrid AM/FM optical transmitter, as taught by Jelalian, thus improving transmission signal quality by optimizing signal resolution using AM/FM modulation, as discussed by Jelalian (Abstract).
Allowable Subject Matter
Claims 17,20,21,23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIBRET A WOLDEKIDAN/ Primary Examiner, Art Unit 2637